DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  
With respect to independent claim 13, the claim language recites a program for a computer comprising ….. However, there is insufficient recitation of a machine and or transformation, and/or involvement of machine, or transformation with the steps merely nominally, insignificantly, or tangentially related to the performance of the steps, e.g., data gathering and communicating the results. Thus, claim 13 and its dependents are non-statutory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mack et al. Pub. No. US 20150016680 A1.
	Regarding Claim 1,  Mack teaches an information processing apparatus (Fig. 1 and Para 56, scene camera 100 with a lens 110 is positioned to capture a live action image 90 (FIG. 2) of a subject 10), comprising:
	a unit element information acquisition unit (Para 56 and Fig. 1 Unit 100, a scene camera 100 with a lens 110 refer to as a unit element information acquisition unit), configured to acquire (Para 56 and Fig. 1 and 2, A scene camera 100 with a lens 110 is positioned to capture a live action image 90 i.e., configure to acquire), in regard to a subject (Fig. 1 and Para 56, subject 10) in a three-dimensional space (Fig. 1 and Para 56, 3D space), unit element information (Para 58 and fig. 7, The scene camera 100 and the camera tracking system 120 are connected to a video processing system 130 can include a computer with a live video input i.e., unit element information) including information regarding a position (Para 56, The background 20 can have markers 30 that are placed in known positions in the scene i.e., information regarding a position. Per an aspect of the disclosure, the centers of the markers 30 can be measured accurately in 3D space using a survey tool, and used to increase the accuracy of the camera solve), in the space, of each of plural unit elements configuring  
	a space image drawing unit (Fig. 1 Unit 130, video processing system 130 inherently has a space image drawing unit) configured to draw a space image indicative of a state of a virtual space in which the plural unit elements are arranged, using the unit element information (Para 58, The video processing system 130 takes the incoming live action video image 90, recognizes the live action markers 30, generates the corresponding background virtual marker XY locations of markers 40 (FIG. 2) and performs a delta angle minimization process using the two sets of XY data i.e., draw a space image indicative of a state of a virtual space in which the plural unit elements are arranged. The video processing system 130 can include a computer with a live video input, a camera tracking data input, and a video card capable of processing 2D and 3D computer graphics calculations); and 
	 a posture specification unit  (Fig. 8 Unit 800, Hybrid precision tracking process) configured to specify a posture of the subject (Para 39, live action scene marker locations, live action images and combined camera and lens data to a hybrid precision tracking process to produce filtered camera pose data) configured to specify a posture of the subject in the three-dimensional space on a basis of a result obtained by executing a posture estimation process targeting a two-dimensional image 
	Regarding Claim 2,  Mack teaches wherein the space image drawing unit draws the space image in accordance with a  drawing condition decided on a basis of the unit element information (Para 80). 
	Regarding Claim 12,  it has been rejected for the same reasons as claim 1.
	Regarding Claim 13,  it has been rejected for the same reasons as claim 1.
Allowable Subject Matter
Claim 3-7 or 11 in combination of claim 8, 9 or 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art reference fail to teach the limitation of “wherein the space image drawing unit draws a space image where the plural unit elements are viewed from a view point position and a gaze direction decided on the basis of the unit element information” OR  “wherein the space image drawing unit draws plural space  images in accordance with plural drawing conditions, using same unit element information, and the posture specification unit specifies the posture of the subject on a basis of the plural space images” OR “wherein the drawing condition includes a condition relating to a light source to be placed in the virtual space, and the space image drawing unit draws a space image indicative of a state of the virtual space in which the light source is placed in accordance with the drawing condition” in combination of “wherein, after the posture specification unit specifies the posture of the subject using the space image drawn first, the space image drawing unit re-draws, according to a result of the specification, the space image in  accordance with a drawing condition different from the first drawing condition, and the posture specification unit specifies the posture of the subject on a basis of the re-drawn space image” OR “wherein the drawing condition includes a restriction condition for restricting specific elements to be unit elements tobe arranged in the virtual space, and the space image drawing unit draws a space image indicative of a state of a virtual space in which some ofthe unit elements specified in accordance with the drawing conditions are arranged” OR “wherein the drawing condition includes a condition  relating to a light source to be placed in the virtual space, and the space image drawing unit draws a space image indicative of a state of the virtual space in which the light source is placed in accordance with the drawing condition”. These . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoffman et al. Pub. No. US 20150379772 A1 - TRACKING ACCELERATOR FOR VIRTUAL AND AUGMENTED REALITY DISPLAYS
Oi et al. Pub. No. US 20140168268 A1 - INFORMATION PROCESSING DEVICE, INFORMATION PROCESSING METHOD, AND PROGRAM
Ikenoue Pub. No. US 20120039507 A1 - Information Processing Device And Information Processing Method
Oikawa et al. Pub. No. US 20100091096 A1 - IMAGE PROCESSING APPARATUS AND IMAGE PROCESSING METHOD
Ishihara et al. Patent No. US 10943409 B2 - Information processing apparatus, information processing method, and program for correcting display information drawn in a plurality of buffers
WO 2012106070 A2 - USING A THREE-DIMENSIONAL ENVIRONMENT MODEL IN GAMEPLAY
WO 2010130245 A1 - METHOD FOR THE REAL-TIME-CAPABLE, COMPUTER-ASSISTED ANALYSIS OF AN IMAGE SEQUENCE CONTAINING A VARIABLE POSE
Joint Attention by Gaze Interpolation and Saliency – 2013

Live Three-Dimensional Content for Augmented Reality – 2005

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647